Citation Nr: 1750188	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-10 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughters 


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1989 to February 1993 and from January 1995 to May 2002.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, in support of his claim, the Veteran and his daughters testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, in other words at a Travel Board hearing.  A transcript of the hearing is of record.  In March 2015, the Board remanded this claim for further development.


FINDING OF FACT

In an April 2015 correspondence, prior to the promulgation of a Board decision regarding this claim, the Veteran expressed his intent to withdraw his appeal seeking service connection for sleep apnea; consequently, there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of fact or law in any matter that, under 38 U.S.C.A. § 511 (a), is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204 (b)(3).

In an April 2015 correspondence, the Veteran expressed his intent to withdraw his appeal seeking service connection for sleep apnea.  His representative also confirmed the Veteran's desire of withdrawal in an April 2015 correspondence.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal of this claim, and the appeal must be dismissed.


ORDER

The appeal seeking service connection for sleep apnea is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


